Citation Nr: 0704833	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residual, 
anterior cruciate ligament injury, right knee, with 
hyperextension, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for laceration 
scar, right leg.  

3.  Entitlement to an evaluation in excess of 50 percent 
prior to June 23, 2005, and in excess of 70 percent as of 
June 23, 2005, for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  VA treatment records were associated with the 
record after the hearing.  The veteran has waived initial 
consideration of the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006); see also page 12 of hearing transcript.


FINDINGS OF FACT

1.  Residual, anterior cruciate ligament injury, right knee, 
with hyperextension, is manifested by no more than mild 
instability.  Arthritis with limitation of motion is not 
shown.

2.  Laceration scar, right leg, is manifested by a scar that 
is not tender, not unstable, nonadherent, and which does not 
limit the function of the part affected.  

3.  Prior to June 23, 2005, post-traumatic stress disorder 
was manifested by nightmares, intrusive thoughts, appropriate 
hygiene, and few friends.

4.  As of June 23, 2005, post-traumatic stress disorder is 
manifested by difficulties in getting along with others, 
panic attacks, being socially isolative, and sleep 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residual, anterior cruciate ligament injury, right knee, 
with hyperextension, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for a compensable evaluation for laceration 
scar, right leg, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2006).

3.  The criteria for an evaluation in excess of 50 percent 
prior to June 23, 2005, and in excess of 70 percent as of 
June 23, 2005, for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a June 2003 letter, which was issued before initial 
consideration of the claims.  The letter informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that VA was responsible for 
obtaining any records held by a federal agency.  The veteran 
was told of the types of evidence needed in a claim for 
increase.  While VA did not specifically tell the veteran to 
provide any relevant evidence in his possession, the Board 
finds that, for all intents and purposes, he has been 
notified of the need to provide such evidence.  The letter 
specifically informed the veteran that it was his 
responsibility to ensure that VA had all records not in the 
possession of the Federal government that pertained to his 
claim.  In other words, the veteran was told that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  
In fact, in April 2006, the veteran indicated he had no 
further information to submit.

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran was provided with such 
information in a March 2006 letter.  

In connection with the duty to assist, VA has obtained VA 
treatment records identified by the veteran.  VA provided the 
veteran with pertinent medical examinations in connection 
with his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residual, anterior cruciate ligament injury, right knee, 
with hyperextension

The veteran asserts that his right knee warrants an 
evaluation in excess of 10 percent.  At the June 2004 
hearing, the veteran stated he had a problem with instability 
of his right knee.  He denied wearing a brace, but stated he 
used a cane to assist with walking.  He described constant 
pain and that he was on medication all the time to help with 
the pain.  At the October 2006 hearing before the 
undersigned, he stated that he had less blood flowing through 
his leg because of heart problems he had, but noted that it 
caused his right knee to hurt all the time.  The veteran 
stated that one physician had offered to replace his knee 
cap.  He described falling down a lot because of his 
disability.  The veteran stated he wrapped up his right knee 
on a daily basis with material that was similar to, but 
"more sophisticated" than, an ace bandage.  He also stated 
he had a brace that he would wear to keep his knee stable. 

The veteran's wife testified that the veteran would complain 
about pain in his right knee constantly.  She stated that 
they used to walk their grandchildren to the park, but that 
the veteran's heart surgery had impacted the veteran's 
ability to walk.

The service-connected residual, anterior cruciate ligament 
injury, right knee, with hyperextension, is evaluated under 
Diagnostic Code 5257.  Under that Diagnostic Code, it states 
that impairment of the knee other than ankylosis, as measured 
by the degree of recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation when the 
disability is mild, 20 percent evaluation when moderate, and 
a 30 percent evaluation when is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at both the RO and before 
the Board, and finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent based upon 
lateral instability or subluxation.  Specifically, the 
evidence does not support that the veteran has moderate 
instability of the right knee.  In a July 2003 VA examination 
report, the examiner stated that the veteran had "very 
stable" medial and lateral collateral ligaments and "very 
stable" anterior and posterior cruciate ligaments.  The 
medial and lateral meniscus was also described as "stable."  
McMurray's test was negative.  A September 2003 VA outpatient 
treatment report shows that the examiner stated that the 
collaterals and cruciate ligaments were stable, as was the 
patella.  McMurray's test was negative.  In the August 2004 
VA examination report, the examiner noted there was laxity 
with lateral compression and a positive Lachman's test.  
Finally, in the July 2005 VA examination report, the examiner 
stated there was ligament laxity, and he described it as 
"mild instability."  Such clinical findings do not 
establish lateral instability that is any more than mild in 
degree.  The preponderance of the evidence establishes no 
instability of the right knee.  

The Board notes the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (addressing 38 C.F.R. §§ 4.40, 4.45) to the 
evaluation of the veteran's service-connected disability 
under Diagnostic Code 5257 is not appropriate, as that 
Diagnostic Code does not contemplate limitation of motion and 
thus could not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).

The Board has considered whether the veteran's right knee 
warrants a separate evaluation for arthritis with limitation 
of motion of the right knee.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 (allowing separate evaluations for arthritis 
and instability of the knee when both are present).  Here, 
however, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's right knee 
warrants a separate evaluation for the limitation of motion 
of the right knee, as there is no competent evidence that the 
veteran has arthritis or that current limitation of motion or 
functional impairment in the right lower extremity is due to 
the service-connected disability.  No X-rays of the right 
knee have shown arthritis.  As to functional impairment, in 
the August 2004 VA examination report, the examiner noted the 
veteran had moderate quadriceps and hamstring weakness in the 
right lower extremity.  He made no mention of the cause of 
such weakness.  However, in the July 2005 VA examination 
report, the examiner made a specific finding that the veteran 
had weakness in both lower extremities because of disuse as a 
result of heart surgery he had undergone.  Thus, the examiner 
attributed such functional loss to a non-service-connected 
disability, and the Board will not construe that any weakness 
in the right lower extremity shown in the 2004 examination 
report is the result of the service-connected disability.

The veteran has had essentially full range of motion of the 
right knee throughout the appeal period.  In July 2003, he 
had 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2006) 
(normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion).  In August 2004, he had -5 
to 135 degrees.  The examiner added that range of motion did 
not produce weakness, fatigue, or incoordination.  In July 
2005, the examiner stated that the veteran's subjective 
complaints were not fully explained by the "relatively 
negative pain pattern on this examination."  For these 
reasons, the Board finds that the preponderance of the 
evidence is against a finding that the veteran would warrant 
a separate evaluation for arthritis with limitation of motion 
of the right knee.  See id.  

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  The overall 
disability picture with respect to the service-connected 
residual, anterior cruciate ligament injury, right knee, with 
hyperextension, now under consideration does not show any 
significant impairment beyond that contemplated in the 
10 percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 
10 percent evaluation for his knee impairment based upon 
lateral instability and/or subluxation, the objective 
clinical findings do not establish a basis for a higher 
evaluation.  The preponderance of the evidence is against a 
finding that the service-connected right knee disability is 
any more than mildly disabling for the reasons stated above.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Laceration scar, right leg

The veteran asserts that his scar causes him discomfort and 
that he should be in receipt of a compensable evaluation.  At 
the June 2004 hearing, the veteran testified that his scar 
had never truly healed.  He stated that it created an 
indentation in his leg and felt that it had caused muscle 
loss.  The veteran stated that the scar was painful and 
sensitive, particularly when he had leg movement.  The 
veteran reiterated that the scar had not fully healed at the 
October 2006 hearing.  He stated that he had raw skin by the 
scar.  

Under the criteria addressing scars, a 10 percent evaluation 
is warranted for a scar which is superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for laceration scar, right leg.  In 
a July 2003 examination report, the examiner stated that the 
scar was well healed.  He also stated that it was dry and had 
a scaly material inside of the scar, but that there was no 
deformity present.  In an August 2004 examination report, the 
examiner noted the scar was not tender to touch nor adherent 
to adjacent tissue.  While the texture was irregular and 
rough, there was no ulceration or breakdown of the skin.  The 
examiner stated the scar was slightly depressed with minimal 
underlying tissue loss.  There was no edema or keloid, and no 
limitation of function as a result of the scar.  In a July 
2005 examination report, the examiner described the scar as a 
"healthy scar."  He added that there were no current 
symptoms associated with the scar, such as tenderness, 
adherence, breakdown or ulceration, underlying tissue loss, 
inflammation or dema, disfigurement, or limitation of 
function.  He concluded that the scar resulted in no 
disability and no limitation.

A compensable evaluation is not warranted.  The clinical 
findings do not establish a scar that is tender and painful, 
and, in fact, examiners have specifically noted it was not 
tender.  Additionally, there was no finding that the scar was 
unstable or limited the function of the part affected.  
Again, there is evidence that the scar does not limit the 
function of the right lower extremity (as opposed to the 
evidence being silent on this issue).  That finding was made 
by two medical professionals.  Therefore, the scar on the 
right lower extremity does not meet the criteria for a 
compensable evaluation under Diagnostic Code 7803, 7804, or 
7805, or criteria that would establish he has a residual 
disability as a result of the scar.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  Thus, no more than a 
noncompensable evaluation is appropriate.  See 38 C.F.R. 
§ 4.31.  

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
laceration scar, right leg, does not show any significant 
impairment beyond that contemplated in the noncompensable 
rating.  Under the circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

While the veteran has testified that his scar has not fully 
healed and that it was tender and painful, the clinical 
findings do not support such assertions, and the Board has 
accorded more probative value to the clinical findings made 
by medical professionals when thoroughly examining the scar.  
The findings in the 2004 and 2005 VA examination reports were 
detailed and did not establish a scar that warrants a 
compensable evaluation under any of the applicable Diagnostic 
Codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  



C.  Post-traumatic stress disorder

At the time the veteran filed his claim for increase in May 
2003, he was in receipt of a 30 percent evaluation for post-
traumatic stress disorder.  He stated he felt he warranted an 
increased rating for post-traumatic stress disorder.  At the 
October 2006 hearing, the veteran testified that his post-
traumatic stress disorder required constant attention, to 
include medication and therapy.  He stated he had been in 
therapy since 1993.  The veteran argued that he warranted an 
evaluation in excess of 50 percent prior to June 2005 because 
VA did not understand the depth of his being out of touch 
with reality.  He testified he would run down the streets 
screaming and would be rushed to the emergency room.  He 
stated that this was why his employment record was so bad.  
The veteran argued that the current 70 percent evaluation did 
not cover the current severity of his disability.  He 
described having five panic attacks every day.  He stated he 
could go to jail because he had threatened to do bodily harm 
to someone.  

The veteran's wife stated that the veteran had good days and 
bad days.  She stated they did not go to the movies, the 
fair, the rodeo, the mall, or church together because of the 
veteran's post-traumatic stress disorder.  She stated the 
veteran just basically stayed in the house all day.  The 
veteran's wife denied that there was any physical violence in 
the house, although she noted that the family had arguments 
with the veteran.  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

Under Diagnostic Code 9411, which addresses generalized post-
traumatic stress disorder, the criteria and evaluations are 
as follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's disability is currently evaluated as follows:

        50 percent		from May 20, 2003
        70 percent 		from June 23, 2005

He has been awarded a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities as of February 20, 2004.

A.  Evaluation in excess of 50 percent prior to June 23, 2005

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 50 percent prior to June 2005.  Prior 
to that date, the evidence did not show that the veteran met 
the criteria for a 70 percent evaluation.  In May 2003, he 
denied any suicidal ideation plans.  He described being close 
to this father, although he was noted to be depressed and 
have intrusive thoughts.  The veteran's panic attacks were 
noted to be under control with medication.  The veteran was 
alert and oriented times three, well groomed, polite, and 
cooperative.  The examiner stated the veteran had good eye 
contact, had no flight of ideas, looseness of associations, 
visual hallucinations, delusions, or obsessions.  Such is 
evidence against a finding of obsessional rituals, illogical 
behavior, spatial disorientation, and neglect of personal 
appearance.  The examiner stated the veteran's judgment was 
"fairly good" and that he had a good relationship with his 
wife.  

In July 2003, the veteran was again to be noted as being well 
groomed in that he was "cleanly dressed."  He was polite 
and honest.  The veteran described having nightmares and 
intrusive thoughts.  This examiner noted that the veteran had 
lost his job as a substitute teacher because he physically 
hit a child, although the examiner attributed it to an 
explosive personality disorder and not post-traumatic stress 
disorder.  He also noted that the veteran's evaluation for 
post-traumatic stress disorder was 30 percent and felt that 
such evaluation was "correct."  A July 2003 outpatient 
treatment report shows that the veteran reported having no 
friends, and the examiner stated that the veteran's 
disability had "significantly worsened."  This examiner 
found the veteran to be totally disabled due to post-
traumatic stress disorder and encouraged the veteran to apply 
for increased disability benefits.  In December 2003, the 
veteran was noted to be "always paranoid" and 
"continuously hypervigilant."  The veteran reported less 
frequent nightmares.  Treatment records dated in 2004 show 
that the veteran was in group therapy, but do not provide a 
list of the veteran's post-traumatic stress disorder 
symptoms.  

The Board finds that prior to June 2005, the preponderance of 
the evidence is against a finding that the veteran's symptoms 
of post-traumatic stress disorder rose to the level of those 
contemplated by the 70 percent evaluation.  As indicated 
above, there was no evidence of the veteran having spatial 
disorientation, neglect of personal appearance, suicidal 
ideation, or obsessional rituals that interfere with routine 
activities.  The veteran has reported having multiple panic 
attacks each day, but his overall symptoms do not meet the 
severity of those listed under the 70 percent evaluation.  
The veteran reported he had been fired from his job as a 
substitute teacher because he had hit a child, but such 
violence was attributed to an explosive personality disorder 
by a medical professional, which is not service connected.  
Additionally, that violence was provoked, as the child had 
called him by a derogatory name. 

In determining that the veteran's symptoms warrant no more 
than a 50 percent evaluation, the Board has considered the 
various Global Assessment of Functioning (GAF) scores 
assigned to the veteran prior to June 2005.  They have ranged 
from 35 to 55.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  A GAF score of between 31 to 40 is defined 
as "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work, school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school.).  A GAF score of 
between 41 to 50 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

Thus, based upon the GAF scores assigned, the veteran's 
symptoms range from impairment in reality testing to moderate 
symptoms.  The Board has accorded more probative value to the 
clinical findings addressed in the medical records, as they 
relate specifically to the veteran and provide a more 
detailed picture as to the severity of his disability.  In 
sum, there is a conflict in the evidence with respect to the 
GAF scores assigned prior to June 2005.  The actual 
psychiatric manifestations described in these treatment 
records have not significantly changed.  Rather, it appears 
that it is the skill of the professional in reaching the 
score that is different.  Based upon the impairment described 
in the medical records, the Board concludes that the more 
probative evidence consists of the actual findings made in 
the examination reports, opposed to a cursory assignment of a 
GAF score without any rationale for the score.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 30 percent 
evaluation, the RO agreed and awarded him a 50 percent 
evaluation.  However, to the extent that the veteran has 
asserted that he warrants more than a 50 percent evaluation 
prior to June 2005, the Board finds that the preponderance of 
the evidence does not support his contentions, for all the 
reasons stated above.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements and testimony, 
even if sworn, in support of a claim for monetary benefits.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 50 percent for post-traumatic stress disorder, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

B.  Evaluation in excess of 70 percent as of June 23, 2005

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for post-traumatic 
stress disorder as of June 23, 2005.  At this point in time, 
the veteran had been awarded a total rating for compensation 
based upon individual unemployability, and thus, his 
inability to work due, in part, to post-traumatic stress 
disorder is currently being compensated.  The criteria listed 
under the 100 percent evaluation contemplate a person who is 
truly out of touch with reality-gross impairment in thought 
processes, persistent delusions and hallucinations, danger to 
self or others, cannot perform activities of daily living, 
and loss of memory for names of close family members.  None 
of these symptoms is shown in the June 2005 VA examination 
report, which was the basis for awarding the veteran the 
70 percent evaluation.  For example, the veteran was noted to 
be oriented time four.  He was neatly dressed and well 
groomed.  Speech was deliberate, and thought processes were 
coherent.  The examiner noted no evidence of gross delusions 
or hallucinations.  The veteran reported being able to 
independently complete all of his activities of daily living 
and manage his personal finances.  

The criteria under the 100 percent evaluation contemplates 
that a veteran is completely disabled due to symptoms of that 
severity.  While the veteran has reported that he is 
essentially socially isolative, has no relationship with his 
wife and three children, has panic attacks up to five times a 
day, and has suicidal ideation, such symptoms does not rise 
to the level of severity of symptoms contemplated by the 
100 percent evaluation for post-traumatic stress disorder and 
are contemplated by the 70 percent evaluation.  Additionally, 
at the October 2006 hearing before the undersigned, the 
veteran was able to articulate why he felt he warranted 
increased ratings for his service-connected disabilities and 
why he felt he warranted evaluations in excess of 50 percent 
and 70 percent for post-traumatic stress disorder.  While the 
undersigned is not a medical professional, he is capable of 
assessing whether the veteran's testimony is relevant to the 
issues on appeal, which it was as to all issues on appeal.  
The preponderance of the evidence against a finding that the 
veteran meets the criteria for a 100 percent evaluation for 
post-traumatic stress disorder as of June 23, 2005.

Accordingly, for the above reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent as of June 2005 for post-traumatic 
stress disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
post-traumatic stress disorder does not show any significant 
impairment beyond that contemplated in the 50 percent and 
70 percent ratings during their respective periods.  Under 
the circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.




	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for residual, anterior cruciate ligament 
injury, right knee, with hyperextension, is denied.

An increased rating for laceration scar, right leg, is 
denied.

An increased rating for post-traumatic stress disorder is 
denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


